                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                             CASE NO. 5:19-CV-495

 EVANSTON INSURANCE COMPANY,                       )
                                                   )
                        Plaintiff,                 )
 v.                                                )
                                                   )
 C9SS, INC. f/k/a CLOUD 9 VAPOR, LLC,              )
 and ALANNA BRIDGERS,                              )
                                                   )
                        Defendants.                )

                    COMPLAINT FOR DECLARATORY JUDGMENT

       Evanston Insurance Company (“Evanston”) states as follows for its Complaint for

Declaratory Judgment against C9SS, Inc. (“C9SS”), formerly known as Cloud 9 Vapor, LLC

(“Cloud 9”) and Alanna Bridgers (“Bridgers”):

                                     NATURE OF THE ACTION

       1.      Evanston brings this action to obtain a declaration that it has no obligation to defend

or indemnify C9SS against a lawsuit brought by Bridgers, which asserts that she sustained bodily

injuries when allegedly defective batteries sold by C9SS exploded in a vaping device in her lap.

The insurance policy Evanston issued to Bridgers expressly excludes coverage for claims of bodily

injury arising out of products sold by C9SS.

                                         THE PARTIES

       2.      Evanston is an Illinois corporation with its principal place of business in Illinois.

       3.      On information and belief, C9SS is a North Carolina corporation with its principal

place of business in North Carolina.




            Case 5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 1 of 10
         4.       On information and belief, C9SS was formerly known as Cloud 9 and is liable for

the acts or omissions of Cloud 9. Cloud 9 was a North Carolina limited liability company with its

principal place of business in North Carolina.

         5.       On information and belief, Bridgers is a resident of North Carolina. As a plaintiff

in the underlying lawsuit at issue, Bridgers has an interest in the outcome of this lawsuit. Evanston

seeks no affirmative relief from Bridgers other than to bind her to the outcome of this insurance

coverage dispute.

                                   JURISDICTION AND VENUE

         6.       This Court has subject matter jurisdiction over this lawsuit under 28 U.S.C. § 2201

because it presents an actual controversy seeking a declaration of rights regarding duties and

obligations under the insurance policy Evanston issued to C9SS.

         7.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a), as the

plaintiff and defendants are citizens of different states and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

         8.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to these claims occurred in this district.

                                    FACTUAL BACKGROUND

I.       Bridgers’ Injuries Arise from the Sale of Products.

         9.       On August 6, 2019, Bridgers filed her Complaint against Cloud 9 in the Wake

County, North Carolina, Superior Court Division, captioned Alanna Bridgers v. Cloud 9 Vapor,

LLC, case number 19-CVS-10681 (the “Underlying Action”), a true and accurate copy of which

is attached hereto as Exhibit A.

         10.      In the Complaint, Bridgers describes Cloud 9 as a “seller” under North Carolina

products liability law, N.C. Gen .Stat. § 99B-1.


                                              2
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 2 of 10
          11.     Bridgers alleges that in late 2016 or early 2017, she purchased an e-cigarette vaping

device known as a “Smok mod” and two batteries from a vape store in Clayton, North Carolina.

          12.     Bridgers further alleges that after purchasing these components, she moved from

her apartment without having used the Smok mod or batteries.

          13.     According to Bridgers, in February 2018, she first attempted to use the Smok mod

and batteries, but they did not operate.

          14.     Consequently, Bridgers asserts that on February 25, 2018, she took the Smok mod

and two batteries to Cloud 9.

          15.     Bridgers details further that on February 25, 2018, a Cloud 9 salesperson named

“Melvin” examined her batteries and tested them. Melvin allegedly concluded that one of the

batteries was dead and would not hold a charge.

          16.     Bridgers alleges that Melvin recommended that she purchase two “LG HG2

batteries” (the “Batteries”) for use in the Smok mod, which Bridgers then purchased based on his

advice.

          17.     According to Bridgers, the Batteries did not come in a package. Bridgers further

asserts that the Batteries were sold after being removed from their packaging by the agents,

employees, or representatives of Cloud 9.

          18.     In addition, Bridgers alleges that Cloud 9 did not provide her any verbal or written

warnings, instructions, or other caution when she purchased the Batteries.

          19.     Bridgers asserts further that Cloud 9 knew, or should have known, that the Batteries

were not intended for use in vaping devices.

          20.     Bridgers alleges that Cloud 9 sold the Batteries despite knowing that they were not

intended for use in vaping devices.




                                              3
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 3 of 10
         21.      Bridgers also alleges that Cloud 9 mishandled, tampered with, or otherwise

damaged the Batteries in a manner making them likely to short-circuit, dramatically heat, and/or

explode during normal or foreseeable use.

         22.      Bridgers further alleges that the Batteries were inherently dangerous, unsafe, and/or

defective in a number of ways. She sets forth in her complaint the following defects:

               a. The Subject Batteries failed to incorporate protection circuitry or other
                  safety devices to protect against short circuit failure;

               b. The Subject Batteries were subject to thermal runaway and explosion when
                  used with an e-cigarette apparatus despite normal, foreseeable use;

               c. The Subject Batteries had no over-current protection, making them
                  unreasonably likely to explode during normal, foreseeable use;

               d. The Subject Batteries had no thermal protection, making them unreasonably
                  likely to catch fire and explode during normal, foreseeable use;

               e. The Subject Batteries had no safeguard to prevent unintended contact with
                  the interior of the e-cigarette (or “mod”) creating a significant risk of
                  external short circuit battery failure;

               f. The Subject Batteries had no safeguard to relieve pressure within the battery
                  and prevent explosion in the event of battery failure; and

               g. The aforementioned damage and/or tampering with the Subject Batteries
                  made them prone to sudden, unanticipated explosion during foreseeable
                  use.

         23.      Bridgers further alleges that Cloud 9 had notice of the defects before the Batteries

were sold to her and that selling the Batteries to her was a breach of implied warranties.

         24.      Finally, Bridgers alleges that after she left Cloud 9, she placed the Batteries in the

Smok mod, and the Batteries failed and exploded, causing her injuries.

         25.      Bridgers seeks compensatory damages with interest, punitive damages, and costs.




                                              4
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 4 of 10
II.      The Evanston Commercial General Liability Policy Excludes Coverage for Products.

         26.      Evanston issued commercial general liability insurance policy number 2CZ5614 to

C9SS for the policy period August 17, 2017 to August 17, 2018 (the “Policy”), a true and accurate

copy of which is attached hereto as Exhibit B.


         27.      The Policy’s Schedule of Limits of Insurance includes a $1,000,000 Each

Occurrence limit, a $2,000,000 General Aggregate limit (other than Products/Completed

Operations), and excludes Products/Completed Operations:




         28.      The Policy’s Insuring Agreement provides that Evanston has no duty to defend or

indemnify C9SS against any suit seeking damages for bodily injury to which the Policy does not

apply:

                  SECTION I - COVERAGES

                  COVERAGE A - BODILY INJURY AND PROPERTY DAMAGE
                  LIABILITY

                  1.       Insuring Agreement

                           a.    We will pay those sums that the insured becomes legally
                                 obligated to pay as damages because of “bodily injury” or
                                 “property damage” to which this insurance applies. We will
                                 have the right and duty to defend the insured against any
                                 “suit” seeking those damages. However, we will have no
                                 duty to defend the insured against any “suit” seeking
                                 damages for “bodily injury” or “property damage” to which
                                 this insurance does not apply.




                                              5
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 5 of 10
                                      COUNT I
                           DECLARATORY JUDGMENT
 (Evanston Has No Duty to Defend or Indemnify C9SS Because the Policy Does Not Cover
                           Products-Completed Operations)

         29.      Evanston incorporates all preceding paragraphs as if fully restated in Count I.

         30.      The Policy’s Declarations Page expressly indicates that Products/Completed

Operations is “Excluded.”

         31.      The Policy also contains an Endorsement entitled “Exclusion—Products—

Completed Operations Hazard” (Form No. CG 21 04 11 85) (the “Products exclusion”).

         32.      The Products exclusion precludes coverage for bodily injury arising from products

sold by C9SS.

         33.      The Products exclusion expressly provides:

                  This insurance does not apply to “bodily injury” or “property damage”
                  included within the “products—completed operations hazard”.

         34.      The Policy defines the “products completed operations hazard,” in relevant part, as

follows:

                  16.      “Products-completed operations hazard”:

                a.     Includes all “bodily injury” and “property damage” occurring away from
         premises you own or rent and arising out of “your product” or “your work” except:

                  (1)      Products that are still in your physical possession; or

                  (2)      Work that has not yet been completed or abandoned….

         35.      The Policy defines “your product,” in relevant part, as follows:

                  21.      “Your product”:

                           a.     Means:

                           (1)    Any goods or products, other than real property,
                                  manufactured, sold, handled, distributed or disposed of by:

                                  (a)      You;


                                              6
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 6 of 10
                                             *     *       *
                           b.    Includes:

                                 (1)     Warranties or representations made at any time with
                                         respect to the fitness, quality, durability,
                                         performance or use of “your product”; and

                                 (2)     The providing of or failure to provide warnings or
                                         instructions.

         36.      The Batteries constitute “your product” as defined by the Policy because they are

goods or products “sold, handled, distributed or disposed of by” C9SS.

         37.      The Underlying Action alleges that the Batteries were defective and that C9SS

failed to provide warnings or instructions relative to the use of the Batteries.

         38.      The Underlying Action further alleges that Bridgers sustained injuries when the

Batteries purchased from Cloud 9 exploded in her lap while she was off the premises of C9SS.

         39.      Evanston has no duty to defend or indemnify C9SS relative to the Underlying

Action because Bridgers’ injuries arise out of the Products exclusion.

                                      COUNT II
                           DECLARATORY JUDGMENT
 (Evanston Has No Duty to Defend or Indemnify C9SS Because the Injuries Did Not Arise
          Out of the Ownership, Maintenance, or Use of Designated Premises)

         40.      Evanston incorporates all preceding paragraphs as if fully restated in Count II.

         41.      The Policy contains an endorsement entitled “Designated Premises or Project

Limitation” (Form No. MEGL 0217 05 16) (the “Premises endorsement”).

         42.      The Premises endorsement limits coverage to bodily injury,” “property damage,”

“personal and advertising injury” and “medical expenses” arising out of the “ownership,

maintenance or use of” three specified Designated Premises.

         43.      The Premises endorsement expressly provides:




                                              7
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 7 of 10
                        DESIGNATED PREMISES OR PROJECT LIMITATION

         This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                             SCHEDULE

           Designated Premises:

           Designated Project:

          (If no entry appears above, information required to complete this endorsement will
         be shown in the Declarations as applicable to this endorsement.)

         This insurance applies only to “bodily injury”, “property damage”, “personal and
         advertising injury” and medical expenses arising out of:

         1. The ownership, maintenance or use of the Designated Premises shown in the
            Schedule of this endorsement or in the Declarations; or

         2. The Designated Project shown in the Schedule of this endorsement or in the
            Declarations.

         44.      The Policy’s Declarations Page lists three premises that C9SS owns, rents or

occupies: 4205 Wake Forest Road, Ste. 201, Raleigh, North Carolina, 27609; 4607 Fayetteville

Road, Raleigh, North Carolina, 27603; and 12516 Capital Blvd., Ste 103, Wake Forest, North

Carolina, 27587:




         45.      The Underlying Action does not allege the location where the Batteries were sold

to Bridgers.

         46.      In addition, the Underlying Action alleges that the injuries took place in Bridgers’

vehicle away from any store premises.




                                              8
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 8 of 10
         47.      Further, the Underlying Action does not allege that any injuries arose from the

“ownership, maintenance or use of” any Designated Premises.

         48.      Evanston has no duty to defend or indemnify C9SS relative to the Underlying

Action because Bridgers’ injuries did not arise out of the ownership, maintenance, or use of a

Designated Premises.

         WHEREFORE, Evanston prays that this Court:

         a.       Find and declare that the injuries alleged in the Underlying Action arise out of and

                  are excluded from coverage by the Products exclusion;

         b.       Find any declare that the alleged injuries in the Underlying Action did not arise out

                  of the ownership, maintenance, or use of a Designated Premises;

         c.       Find and declare that Evanston has no duty to defend or indemnify C9SS in the

                  Underlying Action; and

         d.       Award Evanston such other and further relief that the Court deems just and proper.

         This the 5th day of November, 2019.

                                                EVANSTON INSURANCE COMPANY

                                           By: /s/ Jennifer A. Welch
                                               CRANFILL SUMNER & HARTZOG LLP
                                               5420 Wade Park Boulevard, #300
                                               Raleigh, NC 27607
                                               T: (919) 828-5100
                                               jwelch@cshlaw.com

                                       COUNSEL TO FILE FOR PRO HAC VICE STATUS

                                                /s/ Monica T. Sullivan
                                                Monica T. Sullivan
                                                NICOLAIDES FINK THORPE
                                                MICHAELIDES SULLIVAN LLP
                                                10 South Wacker Drive, Suite 2100
                                                Chicago, IL 60606
                                                T: (312) 585-1400
                                                msullivan@nicolaidesllp.com


                                              9
4817-1594-8972,
            Casev. 1   5:19-cv-00495-BO Document 1 Filed 11/05/19 Page 9 of 10
                                            /s/ Jodi S. Green
                                            Jodi S. Green
                                            NICOLAIDES FINK THORPE
                                            MICHAELIDES SULLIVAN LLP
                                            626 Wilshire Boulevard, Suite 1000
                                            Los Angeles, CA 90017
                                            T: (213) 402-1248
                                            jgreen@nicolaidesllp.com




                                              10
4817-1594-8972,
           Case v. 1 5:19-cv-00495-BO   Document 1 Filed 11/05/19 Page 10 of 10
